Ford, Judge:
The proper value for dutiable purposes of certain pure silk shantung warp dyed, 16 momme, 40 inches in width, rolled on carton tubes, and manufactured in and exported from Japan to the United States, is before the court for determination.
The parties hereto have entered into a stipulation wherein it has been agreed that the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual-wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and that all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 92% cents per yard, net packed.
It was further stipulated and agreed that there was no higher foreign value for said merchandise at the day of exportation.
Upon the record before me, I find and hold that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as *586amended by the Customs Simplification Act of 1956 (70 Stat. 943,. T.D. 54165), as supplemented by the final list published by the Secretary of the Treasury, 93 Treas. Dec. 14, T.D. 54521, is the proper basis for determining the value of the silk shantung in controversy and that such value is 92y2 cents per yard, net packed.
As to all other merchandise, the appeal is dismissed.
Judgment will be rendered accordingly.